DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 12/16/21 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-2 and 4-15 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose a method for introducing micro-modifications into optical waveguides, the method comprising the steps of affixing an optical waveguide in a holder; focusing, via a focusing apparatus, high-energy radiation onto a focal position, the focal position being positionable in an interior of the optical waveguide, the high-energy radiation being generated by a radiation source within a scope of pulsed operation, the focusing apparatus and the optical waveguide are arranged to carry out a movement between the optical waveguide and the focal position; and moving the focal position through the optical waveguide while a rotational speed of the waveguide is being modified, in combination with other recited limitations in the claim.  
Claims 2 and 4-15 depend from claim 1. 
The examiner agrees with the applicants’ arguments on pages 6-7 in the remarks and 
Claims 1-2 and 4-15 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883